DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendments filed on 1-22-2021 with pending claims 1-39 have been fully considered and are addressed in the instant Office Action. Please see the official reasoning below. 

Response to Arguments
Applicant's arguments filed 1-22-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the rejections have been updated accordingly. 

Regarding the 112(a) Applicant’s arguments directed towards the 112(a) rejections on pages 9-11, the Examiner notes that most efficient way to overcome the 112(a) Written Description/Enablement rejections is to provide citations and evidence form the current specification along with any relevant arguments. 
The current specification merely describes the intended results of the current invention without providing the necessary information required to achieve the intended results. The Examiner notes that even if a term/concept is known in the art this does not automatically mean the use of the term/concept as claimed is fully enabled by the current specification or has sufficient written description in the specification. 


Regarding the Applicant’s arguments directed towards the 103 rejections on pages 11-18, the Examiner notes that the prior art Barron and Shen have been removed based on the amendments to the claims and are no longer relied upon. 
Furthermore, the Examiner acknowledges that there is no single reference that teaches every single claim limitation, and that the claims are rejected under the combination of references. For example, it is acknowledged in the Office Action that a single reference of Rhan was used to reject the claimed concept of “eigenvectors”, however, this does not mean that every single reference combined with Rhan must contain the concept of eigenvectors in order to be combinable with Rhan. 
The Applicant’s arguments attempt to point out what each reference does not teach on pages 11-18, however, the Office Action already acknowledges what each specific reference does not teach. The Examiner asserts that each reference is not required to recite all of the same concepts in order to be combinable. Furthermore, the Examiner asserts that all of the references are directed towards orientation control of satellites/spacecraft, therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to combine the references in order to create a single system with the advantages of each respective system.

Regarding the Applicant’s arguments directed towards Peck on page 14, the Examiner asserts that Peck explicitly discloses using a gyroscope that contains a flywheel, wherein a flywheel a type of 

The 103 rejections have been updated based on the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
eigenvector”. The current specification does not disclose any processes/algorithms that show how the eigenvector is calculated using specific parameters and/or inputs. In particular, the current specification does not disclose how specific information/data is processed in order to determine a specific eigenvector. For example, the current specification does not disclose any processes or algorithms that show how a target orientation is used to calculate a specific eigenvector. By way of example, it is unclear how a target orientation that requires multiple orientation changes can be achieved using a single eigenvector.  
Furthermore, the current specification does not provide sufficient written description regarding how to “determine desired body rotational rates based on the determined eigenvector”. The current specification fails to disclose any processes/algorithms that show how a specific eigenvector is used to determine a specific “desired body rotational rate”. Therefore, it is unclear how different eigenvectors affects the calculations of the “desired body rotational rates”.
Further regarding claims 1, 14, and 27, the current specification does not provide sufficient written description regarding making and using a “nonlinear dynamic inversion algorithm” to generate output signals for a reaction wheel. The current specification does not disclose the “nonlinear dynamic inversion algorithm” itself and does not disclose any processes/algorithms that show how the nonlinear dynamic inversion algorithm is used to generate output signals for a reaction wheel. Furthermore, the current specification fails to disclose any processes or algorithms that show how the “nonlinear dynamic inversion algorithm” uses the claimed inputs, such as, but not limited to, the recited “desired body rotational rates of the first loop”, ”measured reaction wheel speed for at least one reaction wheel of the satellite”, and  “reaction wheel mass moment of inertia tensor” in order to generate an output signal to the reaction wheel . 

It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1, 14, and 27 are rejected for similar reasons as set forth in the rejection above. 

Regarding claims 3, 4, 16, 17, 29, and 30, the current specification does not provide sufficient written description that supports or describes the limitations regarding generating an “orientation error command”.
The current specification does not disclose any processes/algorithms that show how to calculate an “orientation error command”. At most, the current specification states on page 14, lines 12-13: “the estimated attitude 305 and the desired attitude 310 may be combined to form an orientation error command”. However, the current specification does not disclose any processes/algorithms that show how to calculate the “orientation error command” by “combining” an estimated attitude and a desired attitude.
Claim 3, 4, 16, 17, 29, and 30 defines the invention in functional language by specifying a desired result, such as performing the above recited limitations, but the specification does not sufficiently 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 3, 4, 16, 17, 29, and 30 are rejected for similar reasons as set forth in the rejection above. 

Regarding claims 6, 19, and 32, the current specification does not provide sufficient written description that supports or describes the limitations regarding controlling for “timing errors” with respect to rotation of the at least one reaction wheel and pointing at a target.
The current specification does not disclose any processes/algorithms that show how to perform control for “timing errors”. At most, the current specification states that controlling of “timing errors” is performed in page 4, line 1 and page 12, line 31. The current specification does not define or disclose how to perform control for “timing errors” with respect to rotation of the at least one reaction wheel and pointing at a target. 
Claims 6, 19, and 32 define the invention in functional language by specifying a desired result, such as performing the above recited limitations, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 6, 19, and 32 are rejected for similar reasons as set forth in the rejection above. 

Regarding claims 7, 20, and 33, the current specification does not provide sufficient written description that supports or describes the limitations regarding “the feed-forward control system accounts for motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays associated with the satellite”.
The current specification does not disclose any processes/algorithms that show how the feed-forward control system “accounts” for motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays associated with the satellite. At most, the current specification generally states that the system “accounts” for the motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays without actually disclosing any of the required processes/algorithms needed to perform the recited steps, see page 4, lines 7-8 and page 13, lines 2-4 of the current specification . 
Claims 7, 20, and 33 define the invention in functional language by specifying a desired result, such as performing the above recited limitations, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 7, 20, and 33 are rejected for similar reasons as set forth in the rejection above. 

Regarding claims 10, 13, 23, 26, 36, and 39, the current specification does not provide sufficient written description that supports controlling a reaction wheel based on a “nonlinear dynamic inversion algorithm” receiving “a rotation axis vector of at least one reaction wheel”  and a “mass moment of inertia tensor of the satellite” as inputs.
The current specification fails to disclose any processes/algorithms that show how the “nonlinear dynamic inversion algorithm” processes the received “a rotation axis vector of at least one reaction wheel” and a “mass moment of inertia tensor of the satellite” in order to perform control of the reaction wheel. 
Claims 10, 13, 23, 26, 36, and 39, define the invention in functional language by specifying a desired result, such as performing the above recited limitations, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 10, 13, 23, 26, 36, and 39, are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 12, 25, and 38, the current specification does not provide sufficient written description that discloses how to perform the steps of “non-linear dynamic inversion algorithm further comprises determining a desired rotational acceleration for the at least one reaction wheel”. 
The current specification fails to disclose any processes/algorithms that show how the “nonlinear dynamic inversion algorithm” processes specific data in order to determine a specific “desired rotational acceleration”, and does not disclose what parameters are required to calculate the “desired rotational acceleration”. 
Claims 12, 25, and 38 define the invention in functional language by specifying a desired result, such as performing the above recited limitations, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.

	Any claims dependent upon claims 12, 25, and 38 are rejected for similar reasons as set forth in the rejection above. 

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 14, and 27, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to make and use a “double feedback loop system”.
The current specification merely defines a “double feedback loop” by its title alone on page 2, lines 6 and 23. The current specification does not define what a “double feedback loop” is, and does not disclose how to make a “double feedback loop”. Furthermore, with respect to Fig. 2-5, it is unclear what specific configurations and/or loops constitute the “double feedback loop”. 
Further regarding claims 1, 14, and 27, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to calculate an “eigenvector”. The current specification does not disclose any processes/algorithms that show how the eigenvector is calculated using specific parameters and/or inputs. In particular, the current specification does not disclose how specific information/data is processed in order to determine a specific eigenvector. For example, the current specification does not disclose any processes or algorithms that show how a target 
Furthermore, the current specification does not provide sufficient written description regarding how to “determine desired body rotational rates based on the determined eigenvector”. The current specification fails to disclose any processes/algorithms that show how a specific eigenvector is used to determine a specific “desired body rotational rate”. Therefore, it is unclear how different eigenvectors affects the calculations of the “desired body rotational rates”.
Further regarding claims 1, 14, and 27, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to make and use a “nonlinear dynamic inversion algorithm” to generate output signals for a reaction wheel. The current specification does not disclose the nonlinear dynamic inversion algorithm itself and does not disclose processes/algorithms that show how the nonlinear dynamic inversion algorithm is used to generate output signals for a reaction wheel. Furthermore, the current specification fails to disclose any processes or algorithms that show how the “nonlinear dynamic inversion algorithm” uses the claimed inputs, such as, but not limited to, the recited “desired body rotational rates of the first loop”, ”measured reaction wheel speed for at least one reaction wheel of the satellite”, and  “reaction wheel mass moment of inertia tensor” in order to generate an output signal to the reaction wheel . 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is processed in order to perform specific satellite control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform satellite orientation control. The state of the prior art is continuously evolving, wherein the evolution in satellite control systems, particularly with respect to accuracy in changing the orientation of the satellite system, is directed 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known satellite orientation control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.

With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1, 14, and 27 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 3, 4, 16, 17, 29, and 30, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to generate an “orientation error command”.
The current specification does not disclose any processes/algorithms that show how to calculate an “orientation error command”. At most, the current specification states on page 14, lines 12-13: “the estimated attitude 305 and the desired attitude 310 may be combined to form an orientation error command”. However, the current specification does not disclose any processes/algorithms that show how to calculate the “orientation error command” by “combining” an estimated attitude and a desired attitude.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is processed in order to perform specific satellite control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform satellite orientation control. The state of the prior art is continuously evolving, wherein the evolution in satellite control systems, particularly with respect to accuracy in changing the orientation of the satellite system, is directed towards improvements in the accuracy of changing the orientation of the satellite system. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of satellite control continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of satellite orientation control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a satellite orientation control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Any claims dependent upon claims 3, 4, 16, 17, 29, and 30 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 6, 19, and 32, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to perform controlling for “timing errors” with respect to rotation of the at least one reaction wheel and pointing at a target.
The current specification does not disclose any processes/algorithms that show how to perform control for “timing errors”. At most, the current specification states that controlling of “timing errors” is performed in page 4, line 1 and page 12, line 31. The current specification does not define or disclose how to perform control for “timing errors” with respect to rotation of the at least one reaction wheel and pointing at a target. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is processed in order to perform specific satellite control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform satellite orientation control. The state of the prior art is continuously evolving, wherein the evolution in satellite control systems, particularly with respect to accuracy in changing the orientation of the satellite system, is directed towards improvements in the accuracy of changing the orientation of the satellite system. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of satellite control continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known satellite orientation control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 6, 19, and 32 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 7, 20, and 33, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to perform the steps regarding “the feed-forward control system accounts for motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays associated with the satellite”.
The current specification does not disclose any processes/algorithms that show how the feed-forward control system “accounts” for motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays associated with the satellite. At most, the current specification generally states that the system “accounts” for the motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is processed in order to perform specific satellite control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform satellite orientation control. The state of the prior art is continuously evolving, wherein the evolution in satellite control systems, particularly with respect to accuracy in changing the orientation of the satellite system, is directed towards improvements in the accuracy of changing the orientation of the satellite system. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of satellite control continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of satellite orientation control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known satellite orientation control system in a specific 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a satellite orientation control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.


Regarding claims 10, 13, 23, 26, 36, and 39, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to perform the steps of controlling a reaction wheel based on using a “nonlinear dynamic inversion algorithm” receiving “a rotation axis vector of at least one reaction wheel”  and a “mass moment of inertia tensor of the satellite” as inputs.
The current specification fails to disclose any processes/algorithms that show how the “nonlinear dynamic inversion algorithm” processes the received “a rotation axis vector of at least one reaction wheel” and a “mass moment of inertia tensor of the satellite” in order to perform control of the reaction wheel. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is processed in order to perform specific satellite control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform satellite orientation control. The state of the prior art is continuously evolving, wherein the evolution in satellite control systems, particularly with respect to accuracy in changing the orientation of the satellite system, is directed towards improvements in the accuracy of changing the orientation of the satellite system. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of satellite control continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known satellite orientation control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a satellite orientation control system as claimed. 

Any claims dependent upon claims 10, 13, 23, 26, 36, and 39 are rejected for similar reason as set forth in the rejection above. 

	Regarding claims 12, 25, and 38, the current specification does not provide any processes/algorithms that would enable one of ordinary skill in the art to perform the steps regarding a “non-linear dynamic inversion algorithm further comprises determining a desired rotational acceleration for the at least one reaction wheel”. 
The current specification fails to disclose any processes/algorithms that show how the “nonlinear dynamic inversion algorithm” processes specific data in order to determine a specific “desired rotational acceleration”, and does not disclose what parameters are required to calculate the “desired rotational acceleration”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards satellite orientation control systems, which requires a clear understanding of how specific information is 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to satellite orientation control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known satellite orientation control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 

With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a satellite orientation control system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 12, 25, and 38 are rejected for similar reason as set forth in the rejection above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13-16, 18, 21-24, 26, 27-29, 31, and 34-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rhan (US Patent 5100084) in view of, Weiss (US Publication No. 2017/0269610), Hamilton (US Publication No. 2012/0325970), Anagost (US Patent 6463365) and Weerdt (“Adaptive Nonlinear Dynamic Inversion for Spacecraft Attitude Control with Fuel Sloshing”, August, 2008).
Regarding claim 1, 14, and 27, Rhan teaches a method of satellite orientation control, (see at least col. 1-11, particularly col. 1, lines 10-17 of Rhan), 
an apparatus for satellite orientation control, comprising: a memory; a processor device in communication with the memory (col. 6, lines 17-62, Rhan teaches a satellite orientation control system using at least a controller and onboard computer, which anticipates the recited “processor” and the embedded code anticipates using memory): 
and a non-transitory computer readable medium storing code for satellite orientation control, the code comprising instructions executable by a processor to control a satellite (col. 6, lines 17-62, 
the above method, apparatus and non-transitory computer readable medium performing the following steps of: 
applying with a processing device a satellite orientation control system (col. 6, lines 17-62, Rhan teaches a satellite orientation control system using at least a controller and onboard computer, which anticipates the recited “processor”), wherein: 
a first loop executes to determine an eigenvector to rotate the satellite from one orientation to another (see at least col. 10, lines 14-29, Rhan teaches determining specific eigenvalues in a control loop to control the orientation of the satellite. Also, see at least col. 6 and 8, Rhan teaches determining vectors for the orientation control of the satellite) and determine desired body rotational rates based on the determined eigenvector (see at least col. 10, lines 14-29, Rhan teaches calculating at least Kw and Cw based on the calculated eigenvalues. Also, see at least col.5, lines 3-5, Rhan teaches the rotational rate of the satellite), 
and a command distribution matrix that receives the desired body rotational rates  (see at least col. 9, lines 1-10 and col. 10, lines 14-29, Rhan teaches a momentum command distribution matrix 52 that converts wheel speed information to spacecraft momentum and momentum commands to wheel speed commands, which anticipates using a process or algorithm to perform the conversion step); 
rotating the at least one reaction wheel in response to the output signal (see at least col. 9, lines 1-10 and col. 10, lines 14-29, Rhan teaches a momentum command distribution matrix 52 that converts wheel speed information to wheel speed commands); 
and orienting the satellite based upon the rotation of the at least one reaction wheel (see at least col. 1-11, particularly col. 1, lines 10-17, Rhan teaches orienting the satellite based on rotation of at least one reaction wheel).
Rhan does not expressly indicate a double feedback loop system, second loop, a measured reaction wheel speed for at least one reaction wheel of the satellite, and a reaction wheel mass moment of inertia tensor, and nonlinear dynamic inversion algorithm.
However, Weiss teaches a double feedback loop system (see at least para.[0013-0014], [0033], [0035], [0037-0040], and Fig. 2 and 3, Rhan teaches two feedback control loops, such as the inner and outer control loops) and a second loop executes an algorithm to output a signal to at least one reaction wheel of the satellite (see at least para.[0024] and [0037], Weiss teaches a control loop used to control the momentum exchange devices on a satellite, wherein determining the correct amount of control for the momentum exchange devices anticipates using an algorithm to calculate the correct amount). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan with the teachings of Weiss to use a control loop to perform the steps of outputting a signal to at least one reaction wheel of the satellite in order to facilitate more accurate station keeping, attitude control, and momentum unloading, as recognized by Weiss in at least para.[0007] of Weiss.
Rhan in view of Weiss does not expressly indicate a measured reaction wheel speed for at least one reaction wheel of the satellite, a reaction wheel mass moment of inertia tensor, and a nonlinear dynamic inversion algorithm. 
However, Hamilton teaches a loop receiving a measured reaction wheel speed of the at least one reaction wheel of the satellite (see at least para.[0016] and [0038], Hamilton teaches a control loop receiving the measured speed of a reaction wheel using a tachometer).
 in order to effectively adjust the attitude of a satellite, as recognized by Hamilton in at least para.[0038].
Rhan in view of Weiss and Hamilton does not expressly indicate a reaction wheel mass moment of inertia tensor, and a nonlinear dynamic inversion algorithm. 
However, Anagost teaches a loop receives a reaction wheel mass moment of inertia tensor (see at least col. 6, lines 6-16 and 22-33, Anagost teaches a mass moment of inertia tensor of at least one reaction wheel, and the tensors of the reaction wheel. Also, see at least col. 12, lines 60-63, Anagost teaches using control loops).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of, Weiss, and Hamilton with the teachings of Anagost to use a control loop receiving a mass moment of inertia tensor of at least one reaction wheel and a mass moment of inertia tensor of the satellite in order to effectively adjust the attitude of a satellite with respect to a precision, satellite vibration and fuel consumption, as recognized by Anagost in at least col. 1, lines 65-67, and col. 2, lines 1-2.
Rhan in view of Weiss, Hamilton and Anagost does not expressly indicate a nonlinear dynamic inversion algorithm. 
However, Weerdt teaches using nonlinear dynamic inversion algorithm to perform attitude control of a satellite (see at least pages 1-2 and 6-16 of Weerdt). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton and Anagost with the teachings of Weerdt to use a nonlinear dynamic inversion algorithm in order to effectively identify the mismatch between the 

Regarding claims 2, 15, and 28, Rhan does not expressly indicate the first loop further comprises receiving a desired orientation of the satellite and an estimated orientation of the satellite as inputs. 
However, Weiss teaches the loop further comprises receiving a desired orientation of the satellite and an estimated orientation of the satellite as inputs (see at least para.[0037], Weiss teaches a control loop receiving the difference between a desired and target orientation of a satellite). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan with the teachings of Weiss to use a control loop to perform the steps of outputting a signal to at least one reaction wheel of the satellite in order to facilitate more accurate station keeping, attitude control, and momentum unloading, as recognized by Weiss in at least para.[0007] of Weiss.

Regarding claim 3, 16, and 29, Rhan does not expressly indicate the first loop further comprises executing a satellite orientation error command based on the estimated orientation of the satellite and the desired orientation of the satellite.
However, Weiss teaches a loop further comprises executing a satellite orientation error command based on the estimated orientation of the satellite and the desired orientation of the satellite (see at least para.[0037], Weiss teaches a control loop receiving the difference between a desired and target orientation of a satellite, and correcting the error between the estimated and desired orientation of the satellite).


Regarding claims 5, 18 and 31, Rhan teaches the first loop further comprises a feed-forward control system (see at least col. 10, lines 14-29 of Rhan).

Regarding claims 8, 21, and 34 Rhan teaches the feed-forward control system further comprises receiving the desired orientation as an input (see at least col. 10 lines 3-14, Rhan teaches the pitch control loop receiving an input that corresponds to a desired orientation of the satellite).

Regarding claims 9, 22, and 35 Rhan teaches the command distribution matrix further comprises receiving the eigenvector determined from the first loop as an input (see at least col. 10, lines 14-29, Rhan teaches sending the eigenvalues to the command distribution matrix).
Rhan does not expressly indicate a second loop.
However, Weiss teaches a loop executes an algorithm to output a signal to at least one reaction wheel of the satellite (see at least para.[0024] and [0037], Weiss teaches a control loop used to control the momentum exchange devices on a satellite, wherein determining the correct amount of control for the momentum exchange devices anticipates using an algorithm to calculate the correct amount). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan with the teachings of Weiss to use a control loop to perform the steps of outputting a signal to at least one reaction wheel of the satellite in order to facilitate more accurate 

Regarding claims 10, 23, and 36, Rhan does not expressly indicate the non-linear dynamic inversion algorithm further receives as an input measured satellite rotation rates from a navigation system associated with the satellite.
However, Weiss teaches a loop further comprises receiving measured satellite rotation rates from a navigation system associated with the satellite (see at least para.[0033] and [0037], Weiss teaches receiving sensor data related to the orientation of the satellite, which anticipates orientations that corresponds to rotational rates). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan with the teachings of Weiss to use a control loop to perform the steps of outputting a signal to at least one reaction wheel of the satellite in order to facilitate more accurate station keeping, attitude control, and momentum unloading, as recognized by Weiss in at least para.[0007] of Weiss.
Weiss does not expressly indicate a nonlinear dynamic inversion algorithm. 
However, Weerdt teaches using nonlinear dynamic inversion algorithm to perform attitude control of a satellite (see at least pages 1-2 and 6-16 of Weerdt). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton and Anagost with the teachings of Weerdt to use a nonlinear dynamic inversion algorithm in order to effectively identify the mismatch between the on-board model and the real system in order to improve tracking performance, as recognized by Weerdt in at least page 16, lines 28-29 of Weerdt.

the second loop further comprises receiving a measured reaction wheel speed of the at least one reaction wheel from a rotation wheel tachometer associated with the satellite.
However, Hamilton teaches a loop receiving a measured reaction wheel speed of the at least one reaction wheel from a rotation wheel tachometer associated with the satellite (see at least para.[0016] and [0038], Hamilton teaches a control loop receiving the measured speed of a reaction wheel using a tachometer).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, Anagost and Weerdt with the teachings of Hamilton to use a loop receiving a measured reaction wheel speed of the at least one reaction wheel from a rotation wheel tachometer associated with the satellite in order to effectively adjust the attitude of a satellite, as recognized by Hamilton in at least para.[0038].

Regarding claims 13, 26, and 39, Rhan in view of Weiss and Hamilton and does not expressly indicate the non-linear dynamic inversion algorithm further receives as an input, a rotation axis vector of at least one reaction wheel, and a mass moment of inertia tensor of the satellite.
However, Anagost teaches receiving a rotation axis vector of at least one reaction wheel (see at least col. 2, lines 47-57. col.4 lines 3-10, col. 6 lines 5-15, and col. 12, lines 27-34, Anagost teaches receiving torque information with respect to various axes in order to control the attitude of a satellite), and a mass moment of inertia tensor of the satellite (see at least col. 2 ,lines 22-40 and col. 6, lines 22-33 Anagost teaches mass moment of inertia tensor for a satellite body. Also, see at least col. 12, lines 60-63, Anagost teaches using control loops).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, with the teachings of Anagost to use a 
Rhan in view of Weiss, Hamilton, with the teachings of Anagost ode snot expressly indicate a nonlinear dynamic inversion algorithm.
However, Weerdt teaches using nonlinear dynamic inversion algorithm to perform attitude control of a satellite (see at least pages 1-2 and 6-16 of Weerdt). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton and Anagost with the teachings of Weerdt to use a nonlinear dynamic inversion algorithm in order to effectively identify the mismatch between the on-board model and the real system in order to improve tracking performance, as recognized by Weerdt in at least page 16, lines 28-29 of Weerdt.

Claims 4, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rhan (US Patent 5100084) in view of Weiss (US Publication No. 2017/0269610), Hamilton (US Publication No. 2012/0325970), Anagost (US Patent 6463365), and Weerdt (“Adaptive Nonlinear Dynamic Inversion for Spacecraft Attitude Control with Fuel Sloshing”, August, 2008), as applied to claims 3, 16, and 29 above, and further in view of Peck (US Publication No. 2006/0022091).
Regarding claim 4, 17, and 30, Rhan in view of Weiss, Hamilton, Anagost and Weerdt does not expressly indicate the eigenvector command executes to decompose the satellite orientation error command into a scalar component and a vector component. 
However, Peck teaches the eigenvector command a decomposition function further executes to decompose the satellite orientation error command into a scalar component and a vector component (see at least para.[0046] and [0054], Peck teaches using the scalar vector quantities of eigenvectors in order to reduce error in orientation control of a satellite, which anticipates a function or algorithm used to perform the determination of the scalar components). 
Therefore, Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, Anagost and Weerdt with the teachings of Peck to decompose the satellite orientation error command into a scalar component and a vector component in order to reduce the error in an amount of torque necessary to change the attitude of a spacecraft, as recognized by Peck in at least para.[0054].

Claims 6, 19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable Rhan (US Patent 5100084) in view of Weiss (US Publication No. 2017/0269610), Hamilton (US Publication No. 2012/0325970), Anagost (US Patent 6463365), and Weerdt (“Adaptive Nonlinear Dynamic Inversion for Spacecraft Attitude Control with Fuel Sloshing”, August, 2008), as applied to claims 5, 18, and 31 above, and further in view of Raman (US Patent 4916622).
Regarding claim 6, 19, and 32 Rhan in view of Weiss, Hamilton, Anagost and Weerdt does not expressly indicate the feed-forward control system controls for timing errors between rotation of the at least one 10 reaction wheel and pointing at a target.
However, Raman teaches controls for timing errors between rotation of the at least one reaction wheel and pointing at a target (see at least col. 6, lines 56-67, Raman teaches correcting timing errors. Also, seat least col.8, lines 12-28, Raman teaches correcting errors with respect to a target attitude).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, Anagost and Weerdt with the teachings of Raman to control for timing errors between rotation of the at least one reaction wheel and pointing at a  in order to compensate for errors while a satellite is moving towards a target attitude, as recognized by Raman in at least col.6, lines 56-67.

Claims 7, 20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rhan (US Patent 5100084) in view of Weiss (US Publication No. 2017/0269610), Hamilton (US Publication No. 2012/0325970), Anagost (US Patent 6463365), and Weerdt (“Adaptive Nonlinear Dynamic Inversion for Spacecraft Attitude Control with Fuel Sloshing”, August, 2008), as applied to claims 5, 18, and 31 above, and further in view of Wasson (US Publication No. 2019/0367191).
Regarding claims 7, 20, and 33, Weerdt teaches accounting for unknown factors related to the equipment/payload onboard the satellite, such as the effects of the fuel on the satellite movement, which anticipates a feed-forward control system that accounts for motion of unknown factors related to the satellite. 
Rhan in view of Weiss, Hamilton, Anagost and Weerdt does not expressly indicate accounting for motion of tracking dishes, antennae, cameras, robotic arms, and solar arrays associated with the satellite
However, Wasson teaches using tracking dishes (see at least para.[0074], [0076], [0078], Wasson teaches using dishes, which anticipates using any type of dish, including but not limited to, tracking dishes) , 
antennae (see at least para.[0032], [0044], [0074-0076], Wasason teaches antennas), 
cameras (see at least para.[0038], [0039], [0044], Wasson teaches a camera), 
robotic arms (see at least para.[0022] and [0074], [0100-0102] Wasson teaches mechanical arms/booms), 
and solar arrays associated with the satellite (see at least para.[0036], [0049], [0063], and [0074],  and [0074]Wasson teaches solar panel/cells). 
.

Claims 12, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rhan (US Patent 5100084) in view of Weiss (US Publication No. 2017/0269610), Hamilton (US Publication No. 2012/0325970), Anagost (US Patent 6463365), and Weerdt (“Adaptive Nonlinear Dynamic Inversion for Spacecraft Attitude Control with Fuel Sloshing”, August, 2008), as applied to claims 9, 22, and 35 above, and further in view of Bailey (US Publication No. 2010/0140413).
Regarding claim 12, 25, and 38, Rhan in view of Weiss, Hamilton, and Anagost does not expressly indicate non-linear dynamic inversion algorithm further comprises determining a desired rotational acceleration for the at least one reaction wheel. However, the Examiner notes that Rhan teaches controlling the speed of the momentum wheels as seen in col.8, lines 65-67 and col.9, lines 1-10, which at least renders obvious determining a desired rotational acceleration for the wheel in order to control the speed of the momentum wheels.  Also, Weiss teaches controlling the rotation of the reaction wheels as seen in para.[0037], which at least renders obvious determining a desired rotational acceleration for the wheel in order to control the speed of the reaction wheels.
However, Weerdt teaches using nonlinear dynamic inversion algorithm to perform attitude control of a satellite (see at least pages 1-2 and 6-16 of Weerdt). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, and Anagost with the teachings of Weerdt to use a nonlinear dynamic inversion algorithm in order to effectively identify the mismatch between 
Furthermore, Bailey teaches a control loop determining a desired rotational acceleration for the at least one reaction wheel (see at least para.[0097], Bailey teaches a control loop determining a desired rotational acceleration for the at least one reaction wheel). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Rhan in view of Weiss, Hamilton, Anagost and Weerdt with the teachings of Bailey to use a control loop determining a desired rotational acceleration for the at least one reaction wheel in order to effectively adjust the attitude of a satellite with respect to a shorter duration maneuver, as recognized by Bailey in at least para.[0009].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665